In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-375 CV

____________________


CHARLES GORDON, Appellant


V.


DANIEL BROUSSARD, Appellee




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-173255




MEMORANDUM OPINION
 We have before the Court an "Agreed Motion for Reversal and Remand for New
Trial."  The appellant, Charles Gordon, and the appellee, Daniel Broussard, asks this
Court to vacate the judgment of the trial court, remand the cause for new trial and release
the surety, The Insurance Company of the State of Pennsylvania.  The Court finds the
motion complies with Tex. R. App. P. 42.1(a)(2).

	It is, therefore, ORDERED that the judgment of the trial court is vacated and the
cause is remanded to the 172nd District Court of Jefferson County, Texas, for further
proceedings on the merits of the case.  Costs are assessed against the appellant, and the
obligations of The Insurance Company of the State of Pennsylvania on appellant's
supersedeas bond are discharged.
	VACATED AND REMANDED. 
								___________________________
								      DAVID GAULTNEY
									       Justice

Opinion Delivered October 27, 2005
Before McKeithen, C.J., Gaultney and Kreger, JJ.